Citation Nr: 1236894	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  06-33 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV).


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran (also referred to herein as 'appellant') served in the Army National Guard of New York with a period of active duty for training (ACDUTRA) from January 1979 to June 1979.  It appears that he may have also served on ACDUTRA from April 1983 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision decided in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, and issued in October 2005 by the RO in New York, New York.  Jurisdiction of the appellant's claims file remains with the RO in New York.  

In November 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO); the transcript of this hearing has been associated with the record.  He had requested a hearing before a Veterans Law Judge, which was initially scheduled in November 2009.  The appellant presented good cause for failing to report to this hearing, and was scheduled for another hearing in September 2010.  However, he again failed to report to his hearing.  As good cause was not presented, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).

In December 2010, the Board remanded the issue listed on the title page of this decision for additional development.  The case now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the December 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, in addition to reviewing the appellant's paper claims folder, it has surveyed the contents of his Virtual VA file.  The Board acknowledges that it is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  

Additional evidence was associated with the Veteran's claims file in July 2012 without a waiver of AOJ consideration; however, the Board notes that a waiver is not required, as the new evidence is not pertinent.  38 C.F.R. § 20.1304 (2011) ("Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.")  In this regard, the additional evidence is comprised of VA treatment records, dated May 2010 to November 2010, which show that the appellant continued to receive treatment for HIV.  The issue of the appellant's current disability is not in dispute; therefore, the evidence in the Virtual VA file is cumulative of the evidence already of record and it has no bearing on the issue of service connection.  Accordingly, the Board has complied with the provisions of 38 C.F.R. § 20.1304.


FINDING OF FACT

HIV is not shown to be causally or etiologically related to any disease, injury, or incident in service.  


CONCLUSION OF LAW

HIV was not incurred in or aggravated by the appellant's military service.  38 U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, May 2005 and July 2005 letters, sent prior to the initial unfavorable decision issued in October 2005, advised the appellant of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a May 2006 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

While the May 2006 letter was issued after the initial October 2005 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the May 2006 letter was issued, the Veteran's claim was readjudicated in the September 2006 statement of the case and the April 2008 , February 2009, August 2009, and July 2012 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

The Board acknowledges that recent VA correspondence sent to the appellant, including the December 2010 Board remand, subsequent notices regarding the development undertaken by the AOJ, and the July 2012 supplemental statement of the case have been returned as undeliverable, with an advisement that the appellant no longer resides at the address he had provided to VA.  Moreover, the record reflects that VA personnel have attempted to obtain a current mailing address, using Lexis research and mailing several documents to the appellant at different addresses.  However, those attempts to contact the appellant have also been unsuccessful.  VA treatment records show that the appellant did not have a working telephone number in May 2010, June 2010, or July 2010.  The same treatment records show that the appellant confirmed his address in May 2010, but relocated to the Bronx in July 2010.  The last successful contact with the appellant appears to be notification for a VA examination for an unrelated claim that took place in November 2010, as the appellant did attend that examination.  All subsequent attempts at communication have been unsuccessful.  The Board notes, regretfully, that the appellant has a history of homelessness, as documented in his 2005 VA treatment records.  However, the appellant has an affirmative duty to provide VA with a current mailing address, and despite his failure to do so, VA has made efforts to obtain this information from him.  Accordingly, no further attempts to reach the appellant are warranted.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's "?duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that, while it appears that all of the appellant's service treatment and personnel records were requested, they were not all obtained.  The Board notes that the record is not clear as to the appellant's service dates.  The record reflects that he served on ACDUTRA from January 1979 to June 1979, and it appears that that he may have also served on ACDUTRA from April 1983 to October 1985; however, his second period of service has not been confirmed.  Army National Guard personnel and treatment records dated between October 1978 and January 1, 1982 were obtained on remand.  They include documents showing that, due to misconduct, the appellant was discharged effective January 1982 under other than honorable conditions.  In this regard, there is some question as to the character of the appellant's discharge from service, as the record contains both Report of Separation and Record of Service which reflects that his character of service was under other than honorable conditions, but also a Certificate of Discharge under honorable conditions dated October 1985.  Finally, while his service treatment records (STRs) from his period of ACDUTRA in 1979 are part of the claims file, there are no STRs from the apparent period of service from April 1983 to October 1985.  The record shows that on remand, in March 2011, the AOJ requested the entire personnel file, and in April 2011 was informed that all available requested records had been mailed.  Similarly, the record shows that in March 2011 the AOJ requested complete medical and dental STRs, but in September 2011 received the response that "prior VA responses furnished on 3/7/89 and 6/14/05 contained all available service treatment records."  Accordingly, the Board is satisfied that VA made reasonable efforts to locate the Veteran's service personnel and treatment records.  

Where an appellant's records were lost while in the government's possession, VA has a heightened duty to assist the appellant by advising him of alternative forms of evidence that can be developed to substantiate the claim, and explaining how service records are maintained, why the search was a reasonably exhaustive search, and why further efforts to locate the records would not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).  In this case, VA did not explain why further efforts to locate the records would not be justified.  However, the AOJ did attempt to notify the appellant of examples of evidence that could be developed to substantiate his claim in letters dated May 2005, August 2005, January 2009, and December 2010.  Moreover, as will be discussed below, as the appellant has failed to provide the VA with a current address, it would be impossible for the AOJ to notify him of the attempts made to obtain such records, why further attempts would be futile, and allowed the opportunity to provide such records.

The AOJ also attempted to obtain treatment records from the appellant's incarceration at Southport Correctional Facility (Southport) and Rikers Island City Correctional Facility (Rikers).  In this regard, the AOJ obtained authorization to release of information forms from the appellant for medical records from both of these facilities in 2005, 2007, and 2009.  The AOJ requested medical records from Southport twice in 2005.  A September 2005 VA telephone note states that the appellant reported receiving Southport medical records in June 2005 but could not locate them.  The records were requested again by the AOJ, and the records appear to have been promised over the telephone in September 2005, but do not appear to have ever been received or incorporated into the file.  

The AOJ requested medical records from Rikers in 2007 and 2009 with no response.  In keeping with the directives of the Remand, the AOJ asked the appellant for his dates of incarceration at these facilities, but as discussed earlier, the letter was returned undelivered and no response was received from the appellant.  In this regard, as the appellant has not provided VA with a current mailing address, any failed or incomplete attempts by the AOJ to explain or notify the appellant regarding these records are rendered moot.  See Olson, supra; see also Wood, supra.  Accordingly, the Board is satisfied that VA made reasonable efforts to locate the treatment records from these correctional facilities, and that any relevant information contained therein was not obtained due to the appellant's and the facilities' lack of cooperation.  38 C.F.R. § 3.159(c).


Two VA examinations were scheduled for the appellant in keeping with the remand directives.  The appellant failed to appear for both examinations, in May 2012 and again in July 2012.  The record shows that the AOJ was aware that the VA databases contained different addresses and phone numbers for the appellant.  The record also shows that VA attempted to verify the address before sending notification of the scheduled examinations.  Again, as the appellant has not provided VA with a current mailing address, the Board is satisfied that VA made reasonable efforts to provide the appellant with a VA examination and to notify him of the scheduled appointments.

As indicated in the Introduction, the Board remanded the case for additional development in December 2010.  As discussed in the preceding paragraphs, in accordance with the remand directives, Army National Guard treatment and personnel records dated through January 1981 have been obtained; the appellant's full personnel file and STRs were requested; incarceration dates were requested; Southport and Rikers medical records were requested; and the appellant was scheduled twice for VA examinations but failed to appear.

The Board acknowledges that the AOJ did not follow the remand directive to issue a formal determination that the missing service personnel and treatment records do not exist or that further efforts to obtain such records would be futile.  Likewise, the appellant was not notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  However, the Board notes the inability of VA to notify the appellant without a current address renders the ability to notify impossible.  Taking into consideration all of the compliant steps taken by the AOJ and the appellant's failure to provide the VA with a current address, the Board finds that the AOJ has substantially complied with the December 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, where VA is unable to contact the appellant, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Analysis

At his 2007 DRO hearing and in documents of record, the appellant contends that he contracted HIV while in the military.  He testified that he was a virgin when he joined the military and that his first sexual encounter occurred while he was in the military.  The appellant asserts that, immediately following his separation, he was incarcerated, and was diagnosed with HIV while incarcerated.  His argument is based on his conclusion that his sexual encounter in the military is the only source of his infection with HIV.

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In the instant case, the Board observes that, while there is some question as to the nature of the appellant's military service, as he is currently service-connected for hammertoes of the right and left feet, the Board finds that he is entitled to Veteran status.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that when, as here, an appellant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record unless good cause is demonstrated for the failure to report.  38 C.F.R. § 3.655.  Here, the appellant has not shown good cause for his failure to report for two examinations; accordingly the claim will be rated based on the evidence of record. 

The Board again notes that it appears that the Veteran's complete service treatment and personnel records are unavailable.  In cases such as these, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the Board has a heightened duty in a case where the service medical records are presumed destroyed).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in 

Government control because bad faith or negligent destruction of the documents had not been shown).

The evidence of record establishes that the appellant has a current diagnosis of HIV.  In this regard, his VA treatment records show treatment for HIV from April 2005 through July 2010.  Therefore, the remaining inquiry is whether such is related to his military service.

Service treatment records are negative for any complaints, treatment, or diagnoses referable to the appellant's HIV.  Therefore, the only evidence suggesting that the appellant contracted HIV during service is his lay testimony.  In this regard, the appellant testified that he entered the service in 1978 a virgin, and that his first sexual encounters occurred while he was in the military training at Fort Lee, Virginia and Fort Jackson.  He further reported that when he left the service he was immediately incarcerated.  He stated in his VA Form 9 that he had no sexual contact in prison.  Based on the chronology of these events, the appellant asserts that he can only have contracted HIV through his sexual encounters during service.

The appellant testified that, after he had been in prison for a couple of years, he became ill with pneumonia and blood work performed in the course of treatment revealed that he tested positive for HIV.  This is the first time the appellant reports being diagnosed with HIV.  The appellant initially testified that he thought he left the service and was incarcerated in 1983.  However, he later stated that was an error and that his second period of service ended in 1985, after which he was incarcerated.  He had difficulty remembering the dates of service and incarceration, but stated again later in his testimony that his service ended in 1985 and that he entered prison during that year.

The appellant further testified that the prison physician explained to him how HIV was transmitted and that it must have occurred during service, because he went straight from service to prison.  The appellant also stated that he did not realize he was ill before the diagnosis in prison because symptoms had not manifested before that time.  The appellant was aware that the claims file did not include the prison medical records showing the diagnosis, and that there had been difficulty obtaining those records, despite the fact that he had signed releases.  

The appellant also testified that used cocaine and crack, but not until after he left prison.  He also stated that he only used cocaine nasally; he did not inject it.  VA treatment records from May 2005 reflect the appellant's report that he had used cocaine from 1989 to 1991 but had abstained since that time.  He reported that he sold drugs for 13 years, and that all of his prison time was for selling drugs.  He reported being out of prison for only two years since he left the service.  He stated that he was discharged under honorable conditions from the Reserves after his first conviction of drug sales.  In April 2005 he stated that he used cocaine and marijuana from 1987 to 1992.

During his hearing, the appellant attempted to provide a timeline of his four separate sentences served in prison, resulting in the following rough timeline.  The appellant was on active duty for training from January 1979 to June 1979.  He was in prison at some point between June 1979 and his return to service in 1983.  His service ended in 1985 and he entered prison for an unclear length of time.  During this period, he was diagnosed with HIV.  He got out of prison for a few months, and then went back in for two and a half years.  The third time he served close to five years.  The fourth and most recent sentence ended in 2005 after eight consecutive years in Southport.  While the dates cannot be confirmed, it seems clear that the appellant spent much of his life from 1979 to 2005 in and out of prison.  He testified that he believed he was at Riker's Island around 1993.  VA treatment records dated May 2005 reflect a report of being prison for 13 years and being treated for HIV in prison.  VA treatment records dated April 2005 show that he had served about 18 years total, in four separate sentences, for drug-related offenses.

VA treatment records from May 2005 reflect that the appellant was released from prison in April 2005 after serving eight years for a drug-related conviction.  The appellant reported to VA personnel that he believed he had been infected through heterosexual contact and he denied intravenous drug use.  In VA treatment records dated April 2005 and May 2005 he denied a history of any homosexual contact or sexual abuse.  He reported in May 2005 that he had known he was HIV positive since 1991, but in his April 2005 VA admission history he provided an onset date of 1992.  A July 2005 active problem list from the Hudson Valley VA Medical Center lists an onset date of 1992 for the appellant's HIV, noted by Dr. C., the VA staff psychologist who treated the appellant in 2005.

The Board notes that the appellant presented a contradictory theory in a VA Form 21-4138 (Statement in Support of Claim), which was dated simultaneously with his VA Form 21-526 (initial claim) in May 2005.  On this form, the appellant stated that he believed "my ailments [were] from drinking with the guys and start[ing to use] drugs caused my HIV status."  He goes on to state that he was a virgin when he went into the service and "at Ft. Jackson when I was on leave I contracted the AIDS virus through another G.I."  The Board notes that in a document submitted in November 1988, the appellant reported that he was in Ft. Jackson in 1983.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is competent to testify to the sexual encounters he experienced while in the military, as they are within the realm of his personal knowledge.  The appellant's reports of these encounters have been consistent through the pendency of this appeal, and therefore the Board also finds them credible.  There is no evidence to contradict the appellant's assertion that he was a virgin when he began military service or that he had his first sexual encounters while on ACDUTRA.

However, in order to establish service connection the evidence must show that the Veteran's HIV began during service or is otherwise related to service.  In this regard, the Board notes that the appellant did not claim to experience any symptoms of HIV during service, but argues that he contracted HIV during his in-service sexual encounters as he had no further sexual contact until he was diagnosed in prison.  However, the appellant has had difficulty establishing the timeline of these events, and his testimony and reports contradict one another thus rendering his statements regarding his in-service contraction of HIV not credible.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this regard, the appellant's Form DD 214 shows that he finished service in June 1978 at Ft. Lee, Virginia.  This is one of the locations cited by the appellant as the site of his first sexual contact.  The second location cited by the appellant is Ft. Jackson, but the record indicates that he was not in this location until April 1983, when he re-entered the service.  Based on the appellant's testimony, his first incarceration occurred between these two encounters.  However, this contradicts his assertion that he was diagnosed with HIV during his first incarceration and after he left the service.

In other testimony and treatment records, he provides HIV diagnosis dates of 1985, a couple of years after 1985, 1991, and 1992.  The appellant's testimony concerning his drug use also varies.  He testified that he did not use drugs while in the service, but reported on his VA Form 21-526 that he thought using drugs while in service caused his HIV.  This assertion is also inconsistent with the appellant's denial of intravenous drug use.  He reported using cocaine from 1987-1992, and alternately from 1989-1991.  All of these contradictions render the appellant's statements regarding the onset of his HIV to be not credible.

Therefore, while the Board finds that the appellant is competent and credible to testify to his in-service sexual encounters, his testimony regarding the fact that he contracted HIV during these encounters is not credible as such reports are inconsistent both internally and with the remainder of the evidence of record.  As a result, the Board finds that the Veteran did not contract HIV during service.  

The Board further finds that the Veteran is not competent to opine on the relationship between his in-service sexual encounters and his current diagnosis of HIV.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's HIV and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, HIV is diagnosed by way of a blood test and there is no evidence that the Veteran has the requisite medical knowledge to administer such test or interpret the results.  Furthermore, he does not possess the medical knowledge to attribute such disease to any specific instance of his military service, to include his in-service sexual encounters.  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service sexual encounters and report that his currently HIV positive, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such complex medical questions and has only offered conclusory statements regarding such inquiry. 

Furthermore, the Veteran has not contended, and the evidence does not show, that he has experienced HIV symptomatology since his service discharge.  In this regard, he has stated that he did not realize he was ill before being diagnosed with HIV in prison because symptoms had not manifested before that time.  As such, there is no evidence of continuity of HIV symptomatology from service to the present. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for HIV.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for HIV is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


